DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Park et al. (U.S. PGPub 2015/0304997) teaches  if the UE receives information of CSI-RS #1 and CRS #1 with which a QCL assumption is made and associated information, through the PQI field of DLG1 and receives information of CSI-RS #2 and CRS #2 with which a QCL assumption is made and associated information, through the PQI field of DLG2, the UE detects a DM-RS based PDSCH from a layer corresponding to DLG1 by applying a QCL assumption between a DM-RS antenna port and CSI-RS #1 and between the DM-RS antenna port and CRS #1 and detects a DM-RS based PDSCH from a layer corresponding to DLG2 by applying a QCL assumption between a DM-RS antenna port and CSI-RS #2 and between the DM-RS antenna port and CRS #2 (See [0158]).
The prior art of Kim et al. (U.S. PGPub 2015/0078271) teaches In a QCL environment, the BS signals QCL information about a transmission point from which DM RS is transmitted, to the UE using a DCI field such that the UE appropriately performs data demodulation. That is, the BS may signal a channel for transmitting NZP CSI-RS among configured multiple NZP CSI-RSs, through which DM RS is transmitted, to the UE using a specific field of DCI. For example, when the BS may add a 2-bit field to DCI and the corresponding bits is 00, 01, and 10, the bits may indicate a first NZP CSI-RS, a second NZP CSI-RS, and a third NZP CSI-RS, respectively, to indicate QCL information. That is, in the case of 00, the UE assumes that the received DM RS is transmitted from a channel through which the first NZP CSI-RS is transmitted and performs data demodulation (See [0180]).
Claims 1-3, 5-6 and 14-24 appear to be novel and inventive because prior art fails to show or teach receiving downlink control information (DCI) including information indicating at least two of the plurality of QCL related information, wherein first QCL related information and second QCL related information are indicated based on the DCI; and receiving downlink data on a plurality of resources, wherein the plurality of resources comprise first resources and second resources that are non-overlapping in the frequency domain, and wherein the first QCL related information is associated with the first resources and the second QCL related information is associated with the second resources, in combination with the other limitation of the independent claim.
	Claims 25 appears to be novel and inventive for reasons similar to claim 1 above.
Claim 26 appears to be novel and inventive because prior art fails to show or teach transmitting, to the UE, downlink control information(DCI) including information indicating at least two of the plurality of QCL related information; and transmitting, to the UE, downlink data on a plurality of resources, wherein the plurality of resources comprise a first resources and a second resources that are non-overlapping in the frequency domain, and wherein based on a first QCL related information and a second QCL related information being indicated by the information, the first QCL related information is associated to the first resources and the second QCL related information is associated to the second resources, in combination with the other limitation of the independent claim.
Claim 27 appears to be novel and inventive for reasons similar to claim 26 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/8/2021